United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-51496
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

          versus

     ERIC DANIEL JUAREZ-GUTIERREZ,

                                           Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 3:06-CR-2134-1




Before GARWOOD, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eric Daniel Juarez-Gutierrez was convicted of one charge of

conspiring to possess marihuana with intent to distribute and in

October 2006 was sentenced to serve 18 months in prison.               He

appeals his sentence and argues that the district court erred by

denying his request for an adjustment to his offense level based on

his allegedly minor role in the offense.     Such an adjustment would


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
have reduced the advisory guideline confinement range of 18 to 24

months to 12 to 18 months.

     Juarez-Gutierrez has not shown that the district court clearly

erred by denying the requested adjustment.     See United States v.

Deavours, 219 F.3d 400, 404 (5th Cir. 2000).     Juarez-Gutierrez’s

argument that he was entitled to the adjustment because he was a

mere courier is unavailing.   See United States v. Pofahl, 990 F.2d

1456, 1485 (5th Cir. 1993).

     We note that Juarez-Gutierrez was to drive the vehicle with

the some 21.8 kilograms of marihuana concealed therein from Mexico

to Denver and he recruited a co-conspirator to accompany him, along

with her 11 year old daughter, and agreed to pay her $1,000 out of

the $5,000 he was to be paid.

     The judgment of the district court is

                              AFFIRMED.




                                  2